                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CALIFORNIA SPINE AND                                Case No. 20-cv-09372-JST
                                        NEUROSURGERY INSTITUTE,
                                   8                   Plaintiff,
                                                                                            ORDER OF DISMISSAL UPON
                                   9            v.                                          SETTLEMENT
                                  10                                                        Re: ECF No. 20
                                        UNITEDHEALTHCARE INSURANCE
                                  11    COMPANY, et al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The court-appointed mediator has filed a certification stating that this case has settled.

                                  14   ECF No. 20. Accordingly, any scheduled hearings or deadlines are vacated, and this matter is

                                  15   dismissed with prejudice. The Clerk shall close the file.

                                  16          This order will be vacated if any party, after meeting and conferring with opposing parties,

                                  17   files a notice that settlement has not occurred within ninety days of the date of this order.

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 14, 2021
                                                                                         _______________________________________
                                  20                                                                    JON S. TIGAR
                                  21                                                              United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
